


116 HR 8474 IH: Community-Based Response Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8474
IN THE HOUSE OF REPRESENTATIVES

October 1, 2020
Ms. Bass introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Energy and Commerce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide for a Community-Based Emergency and Non-Emergency Response Grant Program.


1.Short titleThis Act may be cited as the Community-Based Response Act. 2.Purposes The purposes of this Act are— 
(1)to provide an additional option beyond law enforcement for community-based emergency and non-emergency response for covered populations in need of help or support, in order to— (A)target the best professional intervention to an individual in need of help or support; and
(B)avoid escalation of a crisis situation— (i)that may not require a response from law enforcement; and
(ii)to which a law enforcement response can create increased risk of harm; and (2)establishing a grant program to provide that additional response option by awarding funding to partnerships described in section 5(a).
3.DefinitionsIn this Act: (1)Community mental health centerThe term community mental health center has the meaning given the term in section 1861 of the Social Security Act (42 U.S.C. 1395x).
(2)Covered community-based organizationThe term covered community-based organization means an organization that meets the requirements of section 5(b). (3)Covered populationThe term covered population means—
(A)individuals who are racial or ethnic minorities or members of an Indian tribe; (B)immigrants, including undocumented immigrants, immigrants who have recently entered the United States, and refugees;
(C)individuals with limited English proficiency, meaning their primary language for communication is not English and communication with emergency responders may be difficult; (D)individuals who are age 60 or older and determined to be likely to be—
(i)vulnerable to abuse; or  (ii)experiencing health challenges;
(E)people with disabilities, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102); (F)people in the LGBTQIA+ community;
(G)people who are likely to face disproportionate or discriminatory law enforcement contact; (H)people who are or were involved in the criminal justice system;
(I)homeless persons, as defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302); (J)people facing or with a history of mental or behavioral health crises or who need check-ins for health, safety, or substance use disorder reasons;
(K)people experiencing family violence or domestic violence under the laws of the jurisdiction involved, or dating violence; (L)victims of child abuse and children exposed to violence;
(M)people who are likely to be engaged in or to experience violence in the community; (N)people with, or recovering from, a substance use disorder;
(O)current and former foster youth; (P)youth who are or were involved in the juvenile justice system;
(Q)victims of conduct described in section 1591 or 2251 of title 18, United States Code; (R)people who engage in acts defined in paragraph (4) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);
(S)adult survivors of sexual assault, as defined under the laws of the jurisdiction involved; (T)victims of trafficking, as defined in section 103 of the Trafficking Victims Protection Act of 2000; 
(U)out-of-school youth; and (V)people in an acute crisis not covered under subparagraphs (A) through (U).
(4)Dating violenceThe term dating violence has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (34 U.S.C. 12291(a)). (5)Immigration terms (A)ImmigrantThe term immigrant means an alien who has entered the United States.
(B)Undocumented immigrantThe term undocumented immigrant means an alien who is unlawfully present in the United States. (6)Indian tribe; tribal organizationThe terms Indian tribe and tribal organization have the meanings given the terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(7)Institution of higher educationThe term institution of higher education means— (A)such an institution as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and
(B)a tribally controlled college or university as defined in section 2 of the Tribally Controlled Colleges and Universities Assistance Act of 1978 (25 U.S.C. 1801). (8)Out-of-school youthThe term out-of-school youth means an individual who is—
(A)not attending any school (as defined under State law); (B)not younger than age 16 or older than age 24; and
(C)one or more of the following: (i)A young person who has dropped out of school.
(ii)A youth who is within the age of compulsory school attendance, but has not attended school for at least the most recent complete school year calendar quarter. (iii)A recipient of a secondary school diploma or its recognized equivalent who is a low-income individual and is either basic skills deficient or an English language learner (as such 3 terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).
(iv)An individual who is subject to the criminal justice system. (v)An individual experience homelessness, a homeless child or youth, or a runaway. 
(vi)An individual— (I)who is in foster care, who has aged out of the foster care system, or who has attained 16 years of age and left foster care for kinship guardianship or adoption;
(II)who is a child eligible for assistance under section 477 of the Social Security Act (42 U.S.C. 677); or  (III)who is a child in an out-of-home placement.
(vii)An individual who is pregnant or parenting. (viii)An individual with a disability (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).
(ix)A low-income individual (as defined in that section 3) who requires additional assistance to enter or complete an educational program or to secure or hold employment.  (9)SecretaryThe term Secretary means the Secretary of Health and Human Services, after consultation with the Secretary of Housing and Urban Development and the Attorney General.
(10)Substance use disorderThe term substance use disorder means such a disorder within the meaning of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.). 4.Establishment of grant program (a)In generalThe Secretary shall establish a Community-Based Emergency and Non-Emergency Response Grant Program to improve community-based emergency and non-emergency response for public safety and problem solving, and to promote the safety and well-being of the populations and communities served under the program by—
(1)identifying eligible organizations with demonstrated capacity for emergency and non-emergency response work, including violence interruption, community mediation, and crisis behavioral health response, who are capable of providing, and increasing the capacity of the localities to provide, emergency and non-emergency response for specified covered populations; (2)developing a local infrastructure of systems and resources needed to develop, implement, and sustain effective interventions to protect the mental and physical well-being of members of the community, prevent violence, de-escalate volatile situations, ensure access to human services, protect property and the environment, reduce law enforcement use of force, and ensure the health and safety of communities, while decreasing the sole reliance on law enforcement for emergency and non-emergency situations; 
(3)creating and strengthening formal and informal partnerships, for such purposes as providing solutions and committing resources to sustain and scale up successful models of community-based emergency and non-emergency response; and (4)providing timely evaluation to clarify the outcomes and costs of the program, and the new interventions and service models provided through the program, for service recipients and law enforcement.
(b)Initiation grantsIn carrying out the Program, the Secretary shall make initiation grants to not fewer than 40 eligible partnerships, including not fewer than 4 eligible partnerships that include Indian tribes or tribal organizations, of which not fewer than 2 shall be eligible partnerships led by an Indian tribe or tribal organization, to carry out projects to meet the objectives described in subsection (a). The Secretary shall make the grants for periods of 5 years. The Secretary shall make the grants to partnerships in geographically diverse areas, including urban and rural communities, and in communities with varying population sizes. (c)Continuation grants (1)In generalIn carrying out the Program, the Secretary shall make continuation grants to eligible partnerships who are recipients of the initiation grants and who are determined by the Secretary to be in good standing on completion of the grant period for those grants, to pay for the Federal share of the cost of carrying out projects to meet the objectives described in subsection (a). The Secretary shall make the grants for periods of 2 years.
(2)Non-federal shareThe non-Federal share of the costs described in this subsection shall be 25 percent. The eligible partnership receiving such a grant shall provide the non-Federal share from State, tribal, local, or private sources. 5.Eligible partnerships (a)In generalTo be eligible to receive a grant under this title Act, an entity shall be a partnership of—
(1)
(A)a unit of local government (or its contractor), or Indian tribe or tribal organization, acting through an entity that is independent of any law enforcement agency; and (B)a covered community-based organization; and
(2)if applicable, a nonprofit or public institution of higher education, community mental health center, or behavioral health organization. (b)Community-Based organizationA community-based organization referred to in subsection (a)(1) shall be a nonprofit community-based organization, a consortium of nonprofit community-based organizations, a national nonprofit organization acting as an intermediary for a community-based organization, or a community-based organization that has a fiscal sponsor that allows the organization to function as an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.
6.Grant applications
(a)In generalTo be eligible to receive a grant under this Act for a project, a partnership shall submit an application (which, for a continuation grant, shall be an update of the partnership’s initiation grant application) to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, including— (1)information that specifies in detail—
(A)the covered populations that the partnership will target for services under this Act; (B)the experience of the members of the partnership in successfully working in the community to be served and partnering with the target populations, including—
(i)for a partnership that includes an Indian tribe or tribal organization, an understanding of tribal sovereignty; and (ii)for a partnership not described in clause (i), the partnership’s understanding of racial equity, systems of oppression, and the impact of structural racism on the community and population to be served, the partnership’s commitment to promoting such equity, dismantling such systems, and reducing such impact, and an established record of accomplishment in improving outcomes or preventing, reducing, or eliminating inequities in that community;
(C)how the grant funds will be used; (D)the expertise of the partnership, including its staff, in implementing the project to provide the proposed services;
(E)how the partnership will implement or develop evidence-based best practices, including development of culturally informed evidence-based best practices, in carrying out the project, including references to applicable research; and (F)the partnership’s plan for gathering feedback from service recipients about the quality of the services, including contacts and resources, provided through the project; and
(2)a memorandum of understanding that— (A)identifies each partner (including each agency of the unit of local government or Indian tribe or tribal organization, as applicable, involved) and is signed by a representative of each partner in the partnership carrying out the project; and
(B)outlines— (i)the partnership’s engagement with the community, including members of the covered population, and the role the engagement played in developing the project;
(ii)the financial and programmatic commitment of each partner, and the specific role of a law enforcement agency if involved in a backup role; (iii)the responsibilities of emergency dispatch operators, dispatchers, and partners in the national 911 system, in properly identifying calls in the community to be served necessitating a community-based emergency and non-emergency response and directing those calls to appropriate responders;
(iv)the responsibilities of information and referral systems for essential community services (accessed in most localities by dialing 211) and the National Suicide Prevention Hotline (to be accessed by dialing 988) for participating in efficiently routing direct callers to services; (v)the responsibilities of each partner with respect to data collection and evaluation;
(vi)how each partner’s existing (as of the date of submission of the application) vision, theory of change, theory of action, and activities align with those of the grant program set forth in this Act; (vii)the governance structure proposed for the project, including a system for holding partners accountable;
(viii)how the eligible partners’ governing boards or advisory boards, and emergency responders, are representative of the community to be served; (ix)how a structure through which residents of the community and grassroots organizations will have an active role in the eligible partnership’s decisionmaking;
(x)how the partnership anticipates that the project involved will decrease the responsibilities of local law enforcement, including responsibilities related to policing, arrests, and incarceration, and of other public safety entities;  (xi)any State or local laws that may be an impediment to implementation of the project; and
(xii)any other information the Secretary reasonably determines to be necessary. (b)PriorityIn making grants under this Act, the Secretary shall give priority to—
(1)eligible partnerships that include covered community-based organizations with a documented record of effectively serving 1 or more covered populations; and  (2)eligible partnerships that include covered community-based organizations that are led by individuals who are members of the covered populations to be served.
7.Use of funds
(a)In generalAn eligible partnership that receives a grant under this Act for a project may use the grant funds for— (1)project planning and community engagement;
(2)project implementation; (3)staffing and recruitment;
(4)facilities; (5)operational costs, including costs of startup or expansion activities, marketing, language translation, and transportation;
(6)engagement with technical assistance providers; (7)consulting services;
(8)training; (9)program and project evaluation, including evaluation of program and project efficacy, staff performance, and service delivery;
(10)programming and service interventions that include— (A)activities that prioritize human service interventions, by entities other than law enforcement, over interventions by law enforcement; or
(B)activities that include triaging emergencies, through emergency dispatch operators, in a manner that results in referral to a wholly nonpolice entity; and (11)programming and service interventions that may include—
(A)activities that include co-occurring law enforcement and human services activities, such as responses to calls about dating violence; (B)activities that include followup by human services organizations after contact by law enforcement, such as community mediation, social services, or behavioral health services;
(C)training for emergency dispatch operators; and (D)training for community members, or family members of people requiring emergency or non-emergency response, to facilitate comprehensive and clear communication with emergency dispatch operators to ensure that necessary information is conveyed about when an intervention by a nonpolice human services organization is the most appropriate response.
(b)Funding limitationNone of the grant funds shall be provided to State, tribal, or local law enforcement agencies. 8.Technical assistanceThe Secretary shall arrange for a national technical assistance provider for organizations described in section 5, to provide technical assistance support and develop and disseminate best practices for projects carried out under this Act.
9.Annual reporting requirementsEach recipient of a grant for a project under this section is required to submit an annual report to the Secretary that details— (1)the specific uses of the grant funds;
(2)the number of individuals contacted through the project; (3)the number of individuals connected with ongoing services or resources through the project, disaggregated by race, ethnicity, gender, sexual orientation and gender identity, disability status, and other characteristics;
(4)the quality of the contacts, services, and resources, as reported by the individuals contacted; (5)any evidence of positive outcomes following the contacts or connections;
(6)any evidence of negative outcomes that may have occurred following the contacts or connections; (7)the percentage of total emergency calls diverted from law enforcement to the grant recipient;
(8)the percentage of emergency calls diverted to the grant recipient that have been addressed; (9)the extent to which the grant recipient is hiring or training individuals from within the covered population, and the recruitment, hiring, training, and retention practices for such individuals;
(10)any related reduction in the number of calls to law enforcement over the period of the project; (11)any changes in the types of calls made to the 911 system, to the extent that it is practicable to report information on such changes;
(12)any increases in the number of calls to the 211 (or equivalent) systems for essential non-emergency community services or calls to the 988 National Suicide Prevention Hotline over the period of the project; (13)any related reduction in the budget of the law enforcement agency that has jurisdiction over the community served by the eligible partnership over that period;
(14)any State or local laws that were an impediment to implementation of the project; and (15)any evidence of completed in-home, teletherapy, or in-community responses that included counseling, crisis response, family treatment, mediation, or other evidence-based interventions that addressed complex needs not able to be resolved by non-emergency calls alone.
10.Evaluation and reportNot later than October 1, 2026, the Secretary shall— (1)complete an evaluation detailing the implementation of, outcomes of, and best practices from the grant program carried out under this Act, including program-wide information on the factors described in paragraphs (2) through (15) of section 9; and
(2)submit to Congress a report containing the evaluation. 11.Authorization of appropriationsThere is authorized to be appropriated—
(1)to carry out initiation grants under this section, $100,000,000 for each of fiscal years 2021 through 2025; and (2)to carry out continuation grants under this section, $75,000,000 for each of fiscal years 2026 and 2027.

